Citation Nr: 1619199	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-22 173A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of low back sprain with spondylolisthesis greater than 10 percent prior to March 2, 2011, and greater than 20 percent from March 2, 2011.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from April 1989 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) from June 2009, August 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The above rating decisions continued the Veteran's 10 percent disability rating for his low back disability.  Thereafter, a subsequent May 2013 rating decision increased the rating to 20 percent, effective March 3, 2011.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the May 2013 Statement of the Case (SOC) included the issue of entitlement to service connection for anxiety disorder.  The Veteran was notified of the May 2013 SOC in June 2013.  The Veteran's timely August 2013 substantive appeal included all issues covered by the May 2013 SOC.  Subsequently, in a June 2015 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) and indicated that the grant represented a full grant of benefits with respect to the Veteran's anxiety disorder claim.  As the rating decision assigned a 100 percent rating for the Veteran's acquired psychiatric disorder, he has not expressed dissatisfaction with the determination, the issue was not certified to the Board, and in light of the Veteran's withdrawal of his overall appeal, no further consideration of this issue is necessary.


FINDING OF FACT

On April 25, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


